Citation Nr: 0704303	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus or to post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for PTSD 
prior to July 24, 2002, and to a rating in excess of 70 
percent for PTSD from that date.

3.  Entitlement to a rating in excess of 10 percent for 
diabetes mellitus prior to March 1, 2004, and to a rating in 
excess of 20 percent for diabetes from that date.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to May 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Oakland RO that denied service 
connection for hypertension as secondary to diabetes 
mellitus, and granted service connection for PTSD, rated 30 
percent, effective October 8, 2002; and an August 2003 rating 
decision that granted service connection for diabetes 
mellitus, rated 10 percent.  The veteran appealed both the 
rating and the effective date for the grant of service 
connection of PTSD.  The August 2003 rating decision 
increased the rating for PTSD to 70 percent, effective July 
24, 2002.  A March 2004 rating decision assigned a 20 percent 
rating for diabetes mellitus, effective March 1, 2004.  The 
veteran has not expressed satisfaction with such rating, and 
it remains on appeal..  AB v. Brown, 6 Vet. App. 35 (1993).  
A June 2004 rating decision assigned an earlier effective 
date of August 1, 1971 for the grant of service connection 
for PTSD, and assigned a 10 percent rating for the period 
prior to July 24, 2002.  In February 2005, the veteran 
expressed satisfaction with the effective date assigned for 
the grant of service connection for PTSD, but indicated that 
he wished to continue to appeal the ratings assigned for 
PTSD.  The veteran had requested a hearing before a Veterans 
Law Judge; in September 2006, he withdrew the request.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
first postservice year; is not shown to be related to 
service; and is not shown to have been caused or aggravated 
by the veteran's service-connected diabetes mellitus or PTSD.

2.  Prior to July 24, 2002, the veteran's PTSD is not shown 
to have produced definite impairment in the ability to 
establish and maintain wholesome relationships with people, 
or considerable industrial impairment; is not shown to have 
been manifested by symptoms productive of more than mild 
social and industrial impairment; and is not shown to have 
produced occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as suspiciousness, depressed mood, panic attacks, chronic 
memory loss or sleep impairment.  

3.  From July 24, 2002, the PTSD is not shown to have been 
manifested by totally incapacitating psychoneurotic symptoms 
and the veteran has not been virtually isolated in the 
community; gross repudiation of reality is not shown; total 
occupational and social impairment due to PTSD symptoms is 
not shown.

4.  Prior to March 1, 2004 the veteran's diabetes mellitus 
did not require insulin or an oral hypoglycemic agent, but 
was managed by diet alone

5.  From March 1, 2004 the veteran's diabetes mellitus is not 
shown to have required insulin, restricted diet, and 
regulation of activities; there is no evidence of separately 
ratable diabetic complications.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, including as 
secondary to service-connected diabetes mellitus or PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 
(2006).

2.  A rating in excess of 10 percent for PTSD is not 
warranted prior to July 24, 2002, and a rating in excess of 
70 percent for PTSD is not warranted from that date.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code (Code) 9406 (effective prior to 
April 11, 1980) Code 9411 (effective April 11, 1980, and 
February 2, 1988), 4.130, Code 9411 (effective from November 
7, 1996).

3.  A rating in excess of 10 percent for diabetes mellitus is 
not warranted prior to March 1, 2004; a rating in excess of 
20 percent for diabetes is not warranted from that date.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.119 Code 7913 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The increased rating claims are on appeal from rating 
decisions that granted service connection and assigned the 
initial ratings and effective dates of awards.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Notice on the "downstream" issue was properly 
provided via April 2005 supplemental statement of the case.  

A December 2002 letter (prior to the RO's initial 
adjudication of these claims) informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Additional notice was also provided in a March 2004 
letter that also advised him to submit relevant evidence in 
his possession.  March 2006 and November 2006 letters 
provided notice regarding disability ratings or the effective 
dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  The veteran has received all critical 
notice, and has had ample opportunity to respond and/or 
supplement the record after notice was given; he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

Regarding the duty to assist, the RO has obtained all 
available medical records identified by the veteran, and has 
arranged for him to be examined by VA.  There is a VA nexus 
opinion regarding the veteran's hypertension.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim.

II. Service Connection

Factual Background

No pertinent abnormalities were noted in service, and on 
service separation examination there were no complaints, 
findings, or diagnosis pertaining to hypertension; the 
veteran's blood pressure was 120/70.

August 1971 VA medical records reflect that the veteran was 
admitted with complaints of feeling nervous and paranoid; 
recent drug abuse (LSD & Speed) was noted.  Blood pressure 
readings of 130/90 and 140/90 were noted.  In January 1972, 
blood pressure readings were 110/80 and 116/80.  A September 
1973 record shows a blood pressure reading of 108/60.

A July 1997 private treatment record notes that the veteran 
was admitted for chest pain.  He reported that he had no 
history of hypertension.  Blood pressure was 120/70.  On 
November 2002 heart examination, blood pressure readings of 
170/80 and 190/101.  The examiner noted that the veteran was 
recently having problems with hypertension.  
2002 to 2003 private medical records reflect treatment for 
hypertension.

An April 2003 statement from M. R., M.D., states that he had 
treated the veteran for two years, and that the veteran had 
hypertension.  

On June 2003 VA examination, the veteran's claims file was 
reviewed.  A physician noted the veteran's medical history, 
provided a diagnosis of hypertension, and opined that the 
hypertension was not related to the veteran's PTSD.  

On February 2006 VA examination, the examiner reviewed the 
veteran's claims file, and noted that the veteran's poor 
health began in 1997 after a myocardial infarction.  
Hypertension was found following this and was treated 
aggressively.  Regarding a nexus between the hypertension and 
the veteran's diabetes mellitus, the physician opined that 
none existed.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Certain chronic diseases (to include 
cardiovascular disease/hypertension may be service connected 
on a presumptive basis if manifested to a compensable degree 
during a specified postservice period (one year for 
hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection shall be granted for any disability which 
is proximately due to, or the result of (or aggravated by, 
for the degree of additional disability resulting) a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

Hypertension was not manifested in service.  And while there 
were isolated borderline elevated blood pressure readings 
when the veteran was seen for drug abuse related psychiatric 
problems in the first postservice year, hypertension was not 
manifested to a compensable degree (i.e., diastolic pressures 
predominantly 100 or more, systolic pressures 160 or more, or 
requiring medication) in the first postservice year.  As 
there is no competent evidence that otherwise relates the 
veteran's hypertension directly to his service, service 
connection for such disease on the basis it was incurred or 
aggravated in service (or may be presumed to have been 
incurred in service under 38 U.S.C.A. § 1112) is not 
warranted.  

The veteran seeks service connection for hypertension based 
on a theory of secondary service connection, i.e., that the 
hypertension was caused or aggravated by his service 
connected diabetes or PTSD.  There are three threshold 
requirements that must be met to establish secondary service 
connection:  1.) There must be competent evidence, a medical 
diagnosis, of the disability for which service connection is 
sought; 2.) There must be a disability that is already 
service connected; and 3.) There must be competent evidence 
that establishes that the disability for which service 
connection is sought was caused or aggravated by the service-
connected disability.  

Here, only the first two of those requirements are met.  The 
veteran has hypertension, and his diabetes mellitus and PTSD 
are service-connected.  However, there is no competent 
evidence that the diabetes or PTSD caused or aggravated the 
hypertension.  No competent (medical) evidence has been 
received that suggests a there is a nexus between the 
veteran's hypertension and his service-connected diabetes 
mellitus or PTSD.  The only competent (medical) evidence that 
directly addresses the matter of a nexus between the 
veteran's hypertension and his service connected disabilities 
is in the opinions by two VA physicians that do not support 
the veteran's claim.  The June 2003 VA examiner opined that 
the veteran's hypertension was unrelated to his PTSD; and the 
February 2006 VA examiner opined that there was no nexus 
between the veteran's hypertension and his diabetes.  There 
is no competent evidence to the contrary.

In a June 2006 statement from the veteran and his wife, they 
assert that modern medicine recognizes a nexus between blood 
pressure and mental state, as well as diabetes.  However, 
they have not submitted any competent evidence (literature or 
medical opinion) supporting this assertion.  Their own 
assertions that the veteran's hypertension is related to his 
service-connected diabetes mellitus or PTSD is not competent 
evidence, as they are laypersons, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The preponderance of the evidence is 
against this claim, and it must be denied.

III. Increased Ratings

Legal Criteria, generally

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Notably, 
the RO has assigned staged ratings for both PTSD and diabetes 
mellitus, and each stage will be addressed in turn below.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

PTSD - Factual Background and Analysis

The veteran's service medical records are silent as to 
psychiatric complaints, findings, or diagnosis.  On service 
separation examination psychiatric evaluation was normal.

On August 1, 1971 the veteran was seen at a VA facility with 
complaints of being "real nervous and paranoid".  It was 
noted that he had smoked a lot of marijuana in Vietnam and 
took LSD twice since his return from Vietnam (the first time 
2 months prior).  The diagnosis was anxiety reaction, rule 
out drug dependency.  The veteran was given medication and 
told to return to the clinic (Wednesday).  

August 4-5, 1971 the veteran was admitted to a VA hospital 
overnight for "nervous and paranoid" complaint.  It was 
noted that he was scared and had claustrophobia -like 
symptoms.  It was further noted that he had recently been on 
"whites (speed)", as many as 10 a day, and had a past 
history of marijuana and LSD.  On August 5 it was noted that 
he refused to stay any longer, and said he would leave if not 
discharged.  Consequently, he was discharged.

On August 18, 1971, the veteran filed a claim seeking service 
connection for nervousness.  In October 1971, the RO denied 
such claim, noting, in essence, that while the veteran had a 
diagnosis of anxiety reaction, and had been admitted for 
"nervousnesss", such was related to his being on speed.

On December 30, 1971 the veteran presented at a VA NP clinic, 
but would not wait for a doctor to see him.  On January 3, 
1972, he was seen again, and it was noted that he was not 
working, and had been drinking since.  It was noted that he 
was scared all the time, "as if under the effects of LSD".  

In January 1972 the veteran was hospitalized at a VA facility 
for 9 days with complaints of being nervous and paranoid for 
the past month.  It was noted that he had been taking 
"speed", as much as 10 tablets a day, and also had a past 
history of marijuana and LSD.  During the hospitalization it 
was noted that he was experiencing drug withdrawal symptoms, 
and that he could hardly tolerate hospitalization, as he 
constantly asked for passes, and had to be brought back from 
irregular discharge because he left the hospital without 
permission.  Nursing notes indicate that following returns 
from passes and unauthorized leave the veteran was noted to 
be "tripping out" and having "flashbacks from being on 
acid".  Finally, he was given a regular discharge when he 
did not return from a pass, and said that he had a job, and 
was not coming back.  The diagnoses were anxiety neurosis and 
psychosis associated with drug intoxication.  

While hospitalized at the VA facility in January 1972, the 
veteran again (January 7, 1972) filed a claim seeking service 
connection for "nervousness".  The RO did not act on this 
claim.  [However, a letter that same month addressed a 
further-raised claim of service connection for a wrist 
disability, advising the veteran to complete an enclosed form 
before action on the claim could proceed.  The veteran did 
not respond.]  

Subsequent 1972 to 1975 VA treatment records do not mention 
psychiatric disability.  

Private treatment records received, beginning in 1997, 
contain no mention of psychiatric disability prior to 2002 
(when in November 2002 the veteran said he was "suing for 
PTSD").  An unclearly dated slip from M.R., M.D.(who was 
treating the veteran for cardiac disability) notes the 
veteran has a history of PTSD, and still has symptoms.  

In October 2002 the veteran filed a claim seeking service 
connection for PTSD.  The only treatment for PTSD he reported 
was VA treatment in the 1970s.  

A July 2002 earnings statement from the Social Security 
Administration (SSA) reflects that from the time of his 
discharge from service until 2001 the veteran had a maximum 
reported annual income of approximately $8,600.

On January 2003 VA psychiatric examination, the veteran 
reported occasional nightmares about Vietnam, occasional 
recollection of horrific images from that time, and fears of 
being attacked again.  He indicated that he refused to get 
treatment for PTSD.  He reported that he has never been able 
to hold down a job for very long due to his drug problem.  He 
complained of feeling depressed, and that in the past he had 
homicidal and suicidal thoughts.  He reported being arrested 
approximately ten times for DUIs and resisting arrest.  The 
veteran's mood and affect were normal.  He denied suicidal or 
homicidal ideation, and hallucinations or illusions.  His 
thought content was not delusional.  The diagnosis was mild, 
delayed PTSD.  

A March 2003 statement from the veteran's wife indicates that 
they married in 1978 and that during most of that time they 
were self-employed running different businesses.  She stated 
that at one time he could not get out of bed and had a 
diagnosis of being chronically stressed.  She indicated that 
his social skills improved after a heart attack and that 
after that he performed very simple manual jobs when he was 
physically able.  She added that he tired easily and was 
hospitalized for physical disorders. 

On June 2003 VA examination, it was noted that the veteran 
was under the influence of drugs and alcohol for many years, 
worked intermittently, and was often angry and violent.  He 
reported that he eventually gained control over his substance 
abuse and violence difficulties, but that his anger, 
paranoia, social isolation, flashbacks, and night terrors had 
continued.  He began to change in 1984, and gradually began 
to stop drinking alcohol.  He complained of difficulty 
sleeping, night terrors, poor concentration, impaired memory, 
irritability, low frustration tolerance, paranoid ideations, 
inability to control anger, and suicidal ideation without 
plan or intent.  He still had violence issues; he yelled, but 
did not act out.  He no longer took pleasure in things that 
he once enjoyed, but occasionally attended ball games.  He 
considered himself a loner and avoided activities that were 
organized or with  a lot of people.

On examination it was noted that the veteran's claims file 
was reviewed.  He related that he had difficulty adjusting to 
civilian life after service and had been admitted to a VA 
psychiatric ward against his will; he fled the hospital but 
was found, readmitted, and held under locked observation.  He 
indicated that he had abused drugs and alcohol, and that he 
eventually became clean.  The physician commented that the 
veteran had an extensive history of psychiatric illness and 
that much of it was either caused by drugs, drug related, or 
drug enhanced.  The veteran was no longer on stimulants or 
hallucinogenic medications.

The criteria for rating mental disabilities were revised 
twice since 1971.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  Prior to 
April 11, 1980 there was no diagnostic code for PTSD.  
Accordingly, the disability is rated under Code 9406 (for 
other psychoneurotic disorder).

Under the criteria in effect on August 1, 1971 (the effective 
date for the grant of service connection), a general rating 
formula for psychoneurotic disorders provided a 100 percent 
rating when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Total incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavior processes 
associated with almost all daily activities such as phantasy, 
confusion, panic and explosions or aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was seriously impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  A 
50 percent rating was warranted when the ability to establish 
or maintain effective or favorable relationships with people 
was substantially impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in severe industrial impairment.  
A 30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 10 percent rating was provided for 
impairment less than in the criteria for 30 percent, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  38 C.F.R. 
§ 4.132.

Effective April 11, 1980, PTSD was added to the list of 
diagnostic codes (Code 9411), but there was no change in the 
rating criteria.

Effective February 3, 1988, there were revisions in the 
criteria under the general rating formula for psychoneurotic 
disorders.  There was no change in the criteria for 100 
percent, and there were subtle changes in the criteria for 70 
percent through 10 percent.  A 70 percent rating is provided 
when the ability to establish and maintain effective or 
favorable relationships with people is seriously impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent is provided when 
the ability to establish or maintain effective or favorable 
relationships with people is substantially impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent rating 
is provided when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating is provided for 
less than the criteria for 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132 (emphasis added).

The criteria for rating mental disabilities were again 
revised, effective November 7, 1996.  These current criteria 
provide that a 100 percent rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted where there is occupation and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent  periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or, symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130.

Rating in excess of 10 percent prior to July 24, 2002.

The RO has assigned a 10 percent rating for the entire period 
from August 1971 (the effective date of grant of service 
connection (notably preceding a prior final decision denying 
service connection for psychiatric disability) to July 24, 
2002.  The evidentiary basis for such rating is unclear.  The 
only competent (medical) evidence from this period of time 
that pertains to psychiatric disability consists of reports 
of VA treatment on several occasions from August 1971 to 
January 1972.  During this period of time the veteran was 
engaging in quite substantial drug abuse, including LSD, 
speed, and marijuana.  Anxiety then noted was indicated 
related to Speed abuse (up to 10 pills a day), and symptoms 
of paranoia were considered "as if effect of LSD".  
Governing law prohibits payment of compensation for 
disability due to drug abuse.  See 38 U.S.C.A. § 1110.  There 
is nothing in the record to indicate that during this time 
the veteran had any disabling symptoms of PTSD apart from 
those associated with his drug use/abuse.  In fact, it is not 
shown that the veteran had any psychiatric symptoms when he 
was drug-free.

After January 1972, and prior to July 24, 2002, there is no 
competent evidence that the veteran had any impairment 
from/disabling symptoms of PTSD.  He has indicated he did not 
receive psychiatric treatment during this time.  What is also 
noteworthy is that in the records of treatment for physical 
disability there is no mention of psychiatric symptoms or 
impairment (observed or noted by the treatment providers).

In short, there is no competent evidence that shows that 
between August 1971 and July 24, 2002 the veteran's PTSD 
produced more than moderate social and industrial impairment; 
from February 3, 1988 produced more than mild social and 
industrial impairment; or from November 7, 1996 was 
manifested by more than mild symptoms with decreased work 
efficiency.  Regarding the evidence received showing that for 
Social Security contribution purposes the veteran's income 
was rather minimal throughout this time, such evidence does 
not show that his income was minimal due to more than mild 
PTSD symptoms (vs. a wide range of other possible factors 
such as alcohol or drug abuse, participation in a subsistence 
economy, or under-reporting of income).  Consequently, a 
rating in excess of 10 percent for this period of time is not 
warranted. 

Rating for PTSD from July 24, 2002.

Regarding entitlement to a rating in excess of 70 percent for 
PTSD from July 24, 2002, the competent (medical) evidence 
pertaining to the disability during this time consists 
essentially of reports of VA psychiatric evaluations in 
January and June 2003.  On the earlier occasion the 
disability was found to be mild.  While in June 2003 the 
veteran self-reported a wider array of symptoms, including 
difficulty sleeping, impaired memory, low frustration level, 
etc., such symptoms are encompassed by the 70 percent rating 
that has been assigned.  A 100 percent schedular rating (the 
veteran has been awarded a total unemployability (TDIU) 
rating) requires totally incapacitating psychoneurotic 
symptoms with the result being virtual isolation in the 
community (criteria in effect prior to November 7, 1996) or 
total occupational and social impairment due to psychiatric 
symptoms (criteria in effect from November 7, 1996).  The 
evidence does not show psychiatric impairment of such gravity 
at any time since July 24, 2002.  That the veteran reports he 
is unemployed is accounted for by the TDIU rating assigned 
for the entire period.  Consequently, a schedular rating in 
excess of 70 percent for PTSD is not warranted from July 24, 
2002. 

Diabetes Mellitus - Factual Background and Analysis

May 2002 to January 2004 private treatment records show that 
laboratory tests revealed blood glucose levels of 140, 148, 
and 180.  A November 2002 record shows an assessment of 
diabetes mellitus, controlled with diet.  

On June 2003 VA examination, it was noted that the veteran 
did not have any diabetic complications such as retinopathy, 
neuropathy, nephropathy, or erectile dysfunction.  He 
indicated that he did not check his blood sugars and that 
there had been no hypo- or hyperglycemic crises.  His 
physician attempted to treat him with oral agents, but he was 
not interested in taking medication because of likely side 
effects.  He had never had insulin, and had never had a 
diabetic eye exam.  He could not recall ever having a 
diabetic foot ulcer or being told he had impaired circulation 
in the lower extremities.  Laboratory tests revealed a blood 
glucose level of 135.  Urinalysis revealed no evidence of 
glucose.  The physician indicated that the veteran was 
currently using diet and exercise to control his diabetes and 
there was no evidence that it was out of control.  The 
veteran's hemoglobin A1c and blood glucose were in fairly 
good range, and there appeared to be no complications apart 
from his cardiovascular illness.

March 2004 VA treatment records merely show that the veteran 
was given a glucometer to check his blood sugar level.

On February 2006 VA examination, the physician indicated that 
the veteran was not known to have any diabetic complications 
such as retinopathy, neuropathy, nephropathy, or erectile 
dysfunction.  The veteran reported he did not check his blood 
sugars nor was he on insulin or oral agents.  

Diabetes mellitus is rated under Code 7913, which provides a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating when insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet are 
required; a 40 percent rating when insulin, a restricted 
diet, and regulation of activities are required; a 60 percent 
when insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  38 C.F.R. § 4.119 
(emphasis added).  Noncompensable complications are 
considered part of the diabetic process under Code 7913.  See 
Note 1 to Code 7913.

Rating prior to March 1, 2004

The next higher, 20 percent, rating requires a restricted 
diet and either insulin or an oral hypoglycemic agent.  The 
record indicates that the veteran was not taking any 
medication for his diabetes mellitus and that he was 
controlling his disability through his diet.  Thus, a rating 
in excess of 10 percent is not warranted during this time 
period.





Rating from March 1, 2004.

There is no evidence that during this period of time (from 
March 1, 2004 to the present), the veteran's diabetes has 
required a restricted diet, insulin, and regulation of 
activities, all of which are required for any of the ratings 
in excess of 20 percent.

The appellant does not allege that the criteria for a higher 
rating are met.  Instead, he disagrees with the criteria 
themselves (a January 2005 statement objects to the 
requirement of insulin as part of the criteria).  While 
records have been submitted showing elevated glucose levels, 
glucose readings are not included as a part of the criteria.  
In determining a disability rating, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).


ORDER

Service connection for hypertension, including as secondary 
to service connected diabetes mellitus or PTSD, is denied.

A rating in excess of 10 percent for PTSD prior to July 24, 
2002, and a rating in excess of 70 percent for PTSD from that 
date are denied.

A rating in excess of 10 percent for diabetes mellitus prior 
to March 1, 2004, and a rating in excess of 20 percent for 
diabetes from that date are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


